Citation Nr: 0432258	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  04-01 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of left inguinal hernia 
repair and ilioinguinal nerve resection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from October 1947 to 
August 1968.  

This matter arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified before the 
undersigned veterans law judge at a videoconference hearing 
in April 2004.  A transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he suffers from multiple 
complications following his inguinal hernia surgery that was 
performed at the Memphis VA Medical Center (VAMC) in July 
2000.  He states that the surgery resulted in a nerve 
entrapment.  He complains of chronic inguinal pain, chronic 
low back pain, and impotence.  He maintains that a subsequent 
ilioinguinal nerve resection performed in December 2000 
further aggravated his condition.  The veteran argues that 
the surgeries did irrevocable damage to the nerves in his 
left inguinal area, and that these were unforeseeable 
problems.  He states that his treating physician (T. 
Callaghan, M.D.) suggested to him that mistakes had been made 
in his July 2000 and December 2000 surgeries.  He says that 
Dr. Callaghan indicated that the VA physicians had cut "too 
many nerves," and that they had caused too many problems.  

Medical records document that the veteran underwent surgery 
for a left inguinal hernia repair in July 2000.  The records 
also establish that the veteran began having complaints of 
chronic left inguinal pain following the surgery.  The 
veteran was eventually diagnosed as having a "nerve 
entrapment, status post left inguinal herniorraphy." He 
underwent surgery for the same in December 2000.  However, in 
addition to continued complaints of chronic inguinal pain, 
the veteran voiced post-surgical complaints of chronic low 
back pain and impotence.  An October 2002 treatment note from 
Dr. Callaghan diagnosed the veteran as having inguinal pain 
secondary to failed surgery.  In view of the foregoing, the 
veteran should be afforded a VA examination to determine the 
nature and etiology of his complaints of inguinal pain, low 
back pain, and impotence.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to disability 
compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of left 
inguinal hernia repair and ilioinguinal 
nerve resection.  The RO should request 
the veteran to submit any supplementary 
medical evidence establishing that 
additional disability resulted from his 
September 2000 and December 2000 
surgeries, and that that disability was 
not a reasonably foreseeable result of 
the surgeries;  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  After obtaining any necessary 
authorization, a specific request should 
be made to obtain the veteran's treatment 
records from Dr. Callaghan.  

3.  Obtain the veteran's complete medical 
file from the Memphis VAMC and Nashville 
VAMC since July 2000 and associate it 
with the claims folder.  

4.  The veteran should be afforded a VA 
examination in order to determine the 
nature of any residuals of the July 2000 
inguinal hernia surgery and December 2000 
nerve entrapment surgery.  The examiner 
is requested to indicate whether it is 
likely, unlikely, or at least as likely 
as not that additional disability, to 
include impotence, chronic inguinal pain, 
and chronic low back pain, resulted from 
either the July 2000 or December 2000 
surgeries.  If it is likely or at least 
as likely as not that any additional 
disability resulted from the surgery, was 
such additional disability the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing treatment, or an event not 
reasonably foreseeable?  The claims 
folder and a copy of this remand should 
be made available to the examiner.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of all evidence received since 
the November 2003 Statement of the Case 
and discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA and the recently revised 38 
C.F.R. §§ 3.154, 3.358, and 3.361-63.  
See 69 FR 46426 (August 3, 2004).  Allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


